DISSENTING OPINION
BY Judge LEADBETTER.
I must respectfully dissent because I agree with the Commissioner’s construction and application of Section 712(d) of the Act,1 40 P.S. § 1303.712(d). The assessment formula set forth therein is explicit. The statute plainly mandates that the assessment shall produce the amount necessary to cover the itemized factors, not that after the assessments the fund shall be sufficient to cover them. As written, it clearly does not expressly require consideration or inclusion of the Fund’s prior year-end balance in calculating the reserve or the total amount to be assessed. Such consideration is also not implicitly required by the statutory language. Because future claims and expenses are not known, the statutory scheme predicts the funds anticipated to be needed for the upcoming year based upon the preceding year’s experience and provides for an additional 10% buffer or reserve to cover unanticipated claims or expenses that exceed *1120the previous year’s figures. Thus, the annual assessment calculation is, as the Commissioner contends, the sum of the previous year’s claims and expenses, any principal and interest due, and 10% of the sum of the three aforesaid amounts. There simply is no mention of the Fund’s year-end balance in the assessment formula and such consideration would be contrary to the language of Section 712(d).
The purpose of Section 712(d) is to calculate the amount of the annual assessment to be imposed, which has legislatively been determined to be 110% of the prior year’s expenditures. Section 712(d) simply does not relate to or pertain to the Fund’s accumulated balance; nor does Section 712(d) provide any authority to the Department or its agents to manage or address the Fund’s balance in the context of calculating the annual aggregate assessments to be collected from providers.
I also believe that this construction is consistent with both precedent and legislative history. A similar issue arose under the former statutory scheme involving the Health Care Services Malpractice Act2 (former Act) and the Medical Professional Liability Catastrophe Loss Fund (commonly referred to as the CAT Fund). Similar to the current scheme, one of the primary purposes of the CAT Fund was to assure the availability of reasonably priced professional liability insurance for Pennsylvania health care providers. See Meier, M.D. v. Maleski 670 A.2d 755, 756 n. 2 (Pa.Cmwlth.1996), aff'd without op., 549 Pa. 171, 700 A.2d 1262 (1997) [citing Section 102, 40 P.S. § 1301.102 (repealed)]. The former CAT Fund provided additional liability insurance coverage above the basic insurance coverage limits and was funded by, inter alia, annual surcharges levied on health care providers. Id. [citing Section 701(d), (e) and (f), 40 P.S. § 1301.701(d), (e), and (f) (repealed)]. Surcharges were calculated pursuant to Section 701(e)(1) of the former Act, which stated:
The fund shall be funded by the levying of an annual surcharge on or after January 1 of every year on all health care providers entitled to participate in the fund. The surcharge shall be determined by the director.... The surcharge shall be based on the cost to each health care provider for maintenance of the professional liability insurance and shall be the appropriate percentage thereof, necessary to produce an amount sufficient to reimburse the fund for the payment of all claims paid and expenses incurred during the preceding calendar year and to provide an amount necessary to maintain an additional $15,000,000.
40 P.S. § 1301.701(e)(1) (emphasis added). Litigation ensued regarding whether the $15 million surplus provision set forth above was intended as a floor or ceiling on the CAT Fund balance. According to the health care provider petitioners, former Section 701(e)(1) mandated that any CAT Fund balance exceeding the $15 million cap should be applied to reduce the surcharge for the upcoming year. See Meier, 670 A.2d at 757. Similar to Petitioners here, the Meier petitioners argued that the statutory provision authorized the Fund to collect only enough to pay claims and expenses and maintain a $15 million fund balance, nothing more. This court concluded that the provision was ambiguous regarding whether the $15 million was intended to be a minimum or maximum and turned, in part, to legislative history to resolve the issue. The court noted that as *1121originally enacted in 1975, former Section 701(d) provided:
If the total fund exceeds the sum of $15,000,000 at the end of any calendar year after the payment of all claims and expenses, including the expenses of operation of the office of the director, the director shall reduce the surcharge provided in this section in order to maintain the fund at an approximate level of $15,000,000.
40 P.S. § 1301.701(d) (subsequently amended in part in 1980 and then repealed). In 1980, the surcharge reduction requirement was deleted and the director was given the authority to levy an emergency surcharge should the fund be exhausted through payment of all claims and expenses. Section 701(3), 40 P.S. § 1301.701(e)(3) (repealed). Noting that a change in language indicates a change in legislative intent, the court opined:
[T]he legislative history ... resolves any question of the meaning of section 701(e)(1) in favor of the [Commonwealth] Respondents’ interpretation. The 1980 amendments clearly eliminated the previously existing $15,000,000 cap and accompanying surcharge reduction requirement. If, as Petitioners claim, the General Assembly intended that this reduction obligation remain, no alteration would have been necessary. Thus, we must conclude that the material changes in the provision evidence a clear legislative intent to abolish the statutory cap.
Meier, 670 A.2d at 760 (footnote omitted).3
In light of the language chosen by the General Assembly in originally enacting former Section 701(d), the subsequent amendment in 1980 to remove the surcharge reduction provision and our reported opinion in Meier analyzing the import of the statutory change, I conclude that had the General Assembly intended the present MCARE Fund’s year-end balance to be factored into the assessment calculation, it would have expressly done so in crafting Section 712(d).
Accordingly, I would affirm.
President Judge PELLEGRINI joins in this dissenting opinion.

. Act of March 20, 2002, P.L. 154, as amended.


. Act of October 15, 1975, P.L. 390, as amended, 40 P.S. §§ 1301.101-1301.1004, repealed by the Act of March 20, 2002, P.L. 154.


. The court’s conclusion was further bolstered by a Committee Report which recommended removal of the cap in order to allow the CAT Fund to accumulate more money in order to prevent sudden large surcharges.